 536305 NLRB No. 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Having affirmed the judge's finding that the Respondent violatedSec. 8(a)(3) of the Act, we find it unnecessary to pass on his alter-
native finding that the Respondent violated Sec. 8(a)(1) by dis-
charging Linsey for engaging in protected concerted activity. Ac-
cordingly, the General Counsel's exceptions, which requested that
language reflecting an 8(a)(1) violation be added to the Order and
the notice, are denied. (Chairman Stephens would affirm this portion
of the judge's decision and would grant the General Counsel's ex-
ceptions.)The Troxel Company and Furniture Workers Divi-sion, Local 282, International Union of Elec-
tronic, Electrical, Salaried, Machine & Fur-
niture Workers, AFL±CIO. Case 26±CA±13886October 31, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn June 17, 1991, Administrative Law Judge PhilipP. McLeod issued the attached decision. The Respond-
ent filed exceptions and a supporting brief, and the
General Counsel filed exceptions and a brief in opposi-
tion to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-memberpanel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.In adopting the judge's finding that the Respondentviolated Section 8(a)(3) by discharging employee Katie
Linsey, we note, in addition to the reasons stated by
him, that it was the Respondent's own supervisor who
initiated the conversation which led to Linsey's dis-
charge. Supervisor Lofties remarked, in a conversation
begun with employee Valentine and then joined by
Linsey, that the Respondent was ``low down'' to be
working its employees long hours and then laying
them off. This prompted Linsey to remark (ostensibly
in similar disgust), ``I don't care if [Respondent's big-
gest customer] don't order another [car] seat.'' Lofties
responded by asking her what employees on layoff
would do about ``their houses and cars,'' to which she
replied, ``they can go home and pick blackberries.''The Respondent's argument that Linsey's statementswere malicious enough to justify firing her is specious
given the fact that its own supervisor made comments
equally, if not more, denigrating to the Respondent and
it imposed no discipline on him. Further, the Respond-
ent failed to inform Linsey at the time of her discharge
of the reason it advanced at the hearing for finding it
necessary to fire her±-its concern that her attitude cre-
ated a risk that in her capacity as a quality control in-
spector she might allow defective products to pass
through or even sabotage its operations. The Respond-ent has argued both before the judge and on brief tous that this concern amounted to a legitimate business
justification for firing her.We find this so-called business justification to bemerely a post hoc rationalization for its real antiunion
motivation for terminating Linsey. No evidence was
adduced that would indicate that Linsey was at all in-
clined toward sabotage, and the Respondent conducted
no investigation into any such possibility. There is,
however, strong evidence of an antiunion reason for
terminating Linsey: Personnel Director Betty
Denham's statement to Linsey (just before firing her)
that Linsey's attitude had gotten worse over the last 2
to 3 years. This is, coincidentally, the period during
which Linsey was actively working on behalf of union-
ization. It is, therefore, much more reasonable to con-
clude on the facts presented, as did the judge, that the
Respondent discharged Linsey because of her union
activities rather than out of any fears about her reli-
ability as an employee.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, the Troxel Company, Mos-
cow, Tennessee, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order.William D. Levy, Esq., for the General Counsel.Jeff Weintraub, Esq. and J. Gregory Grisham. Esq.(Weintraub, Robinson, Weintraub & Stock, P.C.), of Mem-phis, Tennessee, for the Respondent.DECISIONSTATEMENTOFTHE
CASEPHILIPP. MCLEOD, Administrative Law Judge. I heard thiscase in Memphis, Tennessee, on October 24, 1990. The
charge which gave rise to this case was filed on May 30,
1990, by Furniture Workers Division, Local 282, Inter-
national Union of Electronic, Electrical, Salaried, Machine
and Furniture Workers, AFL±CIO (the Union), against The
Troxel Company (the Respondent). On June 25, 1990, a
complaint and notice of hearing issued which alleges, inter
alia, that Respondent violated Section 8(a)(1), (3), and (4) of
the National Labor Relations Act (the Act), by discharging
employee Katie Linsey.In its answer to the complaint, Respondent admitted cer-tain allegations including the filing and serving of the charge;
its status as an employer within the meaning of the Act; the
status of the Union as a labor organization within the mean-
ing of the Act; and the status of certain individuals as super-
visors and agents of Respondent within the meaning of Sec-
tion 2(11) of the Act. Respondent denied having engaged in
any conduct which would constitute an unfair labor practice
within the meaning of the Act.At the trial, all parties were represented and afforded fullopportunity to be heard, to examine and cross-examine wit-
nesses, and introduce evidence. Following the close of the 537TROXEL CO.trial, counsel for the General Counsel and Respondent bothfiled timely briefs which have been duly considered.On the entire record in this case and from my observationof the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Troxel Company is, and has been at all times mate-rial, a corporation with a manufacturing facility located in
Moscow, Tennessee. During the past calendar year, which
period is representative of all times material, Respondent
sold and shipped from its Tennessee facility products valued
in excess of $50,000 directly to customers located outside the
State of Tennessee.Respondent is, and has been at all times material, an em-ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act.II. LABORORGANIZATION
Furniture Workers Division, Local 282, InternationalUnion of Electronic, Electrical, Salaried, Machine and Fur-
niture Workers, AFL±CIO is, and has been at all times mate-
rial, a labor organization within the meaning of Section 2(5)
of the Act.III. THEUNFAIRLABORPRACTICES
A. Background and Union CampaignAt its facility in Moscow, Tennessee, Respondent producesvarious products, including bicycle seats, playpens, infant car
seats, and high chairs. Respondent's primary customer is
Fisher-Price, for whom Respondent manufactures car seats, a
high chair, and a travel tender. Respondent bids on, and con-
tracts are awarded by Fisher-Price for these products on an
annual basis.On September 29, 1987, the Union filed a petition with theBoard seeking to represent a unit of Respondent's production
and maintenance employees. An election was conducted in
November 1987, and a rerun election in May 1988. There-
after, a new election was held in September 1989.In December 1987, and on various dates thereafter throughJuly 1989, complaints and notices of hearing issued in Case
26±CA±2325 et al. alleging that Respondent had engaged in
various acts and conduct violating Section 8(a)(1), (3), and
(4) of the Act. A trial was held and, on April 24, 1990, the
administrative law judge issued a decision finding merit to
certain allegations and dismissing others. The judge found,
inter alia, that Respondent, by its own admission, threatened
employees with plant closure if they selected the Union;
threatened employees with unspecified reprisals and black-
listing; threatened employees with job logs; threatened em-
ployees that Respondent would leave if the Union came in;
and threatened employees with reduced wages and reduced
holiday benefits if employees selected the Union to represent
them for purposes of collective bargaining. Further, the ad-
ministrative law judge found that Respondent threatened an
employee with discharge for displaying a union emblem and
suspended six employees because of their activities on behalf
of, or support for, the Union.B. Katie Linsey's Employment History andUnionActivity
Katie Linsey began working for Respondent in May 1967.During her 23 years of continuous service with Respondent,
Linsey worked in various jobs, including machine operator,
clamper, and inspector. Linsey's latest job was a quality con-
trol inspector on the Fisher-Price line of car seats. Linsey
had been promoted to the quality control position in 1983,
where she remained until she was discharged in May 1990.There is no dispute that throughout the union campaignand the almost 2-year period spanning the Board-conducted
elections, Linsey was one of the chief union supporters. Lin-
sey served on the Union's organizing committee. She wore
union buttons and a union T-shirt at work throughout the
campaign, and she distributed prounion handbills to fellow
employees at Respondent's plant gate. In March 1989, Lin-
sey gave testimony against Respondent in Case 26±CA±
12325, referred to above.C. May 1, 1990: Respondent's Meeting with EmployeesAfter the administrative law judge issued his decision inCase 26±CA±12325 on April 24, 1990, Respondent's presi-
dent, Michael Terry, held a meeting with employees on May
1. Terry reviewed with employees the results of the adminis-
trative law judges' decision. Linsey testified without con-
tradiction that during the meeting which Terry held with
first-shift employees, Terry specifically referred to the fact
that ``some of the employees had been testifying'' against
Respondent. Linsey also testified without contradiction that
Terry ``made the statement he had fought against the Union,
and he was strong fighter, and ... that he was going to

keep on fighting because he could manage the company
without any outside help.''D. The May 1990 LayoffsDuring the 2-week period following Terry's meeting withemployees, Respondent laid off more than 20 percent of its
work force. Respondent laid off approximately 125 of its 500
employees. According to Respondent, these layoffs were oc-
casioned by a delay in orders from Fisher-Price. No charge
was filed concerning the layoffs, and counsel for the GeneralCounsel does not dispute the fact that the layoffs were neces-
sitated by economic considerations.E. Linsey's DischargeOne of the more significant segments of the May layoffsoccurred at the end of the regular workday on Friday, May
18. At the end of the day, Linsey clocked out as usual and
left the plant. As Linsey walked toward the employee park-
ing lot, she came upon Guss Lofties, head of plant security,
and employee Charles Valentine whom she overheard talking
about the layoff. Linsey joined the conversation. As she did
so, Lofties stated that, ``we had been working long hours and
those people [were] low down'' to work employees long
hours and then lay them off. Linsey replied, ``I don't care
if Fisher-Price don't order another [car] seat.'' Lofties asked
Linsey what the employees on layoff would do about ``their
houses and cars.'' Linsey replied, ``they can go home and
pick blackberries.'' Linsey then left.That same day, Supervisor Lofties reported Linsey's re-marks to Respondent's personnel director Betty Denham. 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Linsey worked full shifts on Monday, Tuesday, and Wednes-day, May 21 to 23. At the end of the regular workday on
May 23, Linsey was told by her supervisor that David
Moore, Respondent's vice president of human resources,
wanted to see her in his office. When Linsey went to
Moore's office, Moore informed Linsey that a statement al-
legedly made by Linsey had been reported to Moore and was
under investigation. Moore told Linsey she was suspended
pending the investigation. When Linsey attempted to discuss
the matter with Moore, Moore refused to discuss it until he
had completed his investigation.Moore discussed the conversation with Supervisor Lofties,who told Moore that two employees, J. W. Rooks and Ralph
Schrimsher, had been in the general area and might haveoverheard Linsey's remarks. Moore admitted that discussions
with Rooks and Schrimsher revealed that neither employee
had overheard Linsey make any statements. Nevertheless,
Moore recommended to Denham that she terminate Linsey.
Moore told Denham to first meet with Linsey and give her
an opportunity to state her case, but that absent ``extenuating
circumstances,'' Linsey be terminated.Denham summoned Linsey to a meeting on May 29 at 4p.m. Also present were Linsey's supervisor, Debbie Burford
and director of engineering and quality control, Carl
Crutchfield. Employee Bennie Stiggers accompanied Linsey
as a witness. Denham asked Linsey if she had made a state-
ment about the Company. Linsey asked what she had heard.
Denham replied she had heard that Linsey had stated she did
not care if Fisher-Price did not order another car seat. Linsey
confirmed that she had made the statement. Denham then
stated that she had heard rumors of other remarks previously
made by Linsey, but that she did not have any way to sub-
stantiate them. When Linsey asked what kind of remarks she
was referring to, Denham stated ``that you wouldn't be satis-
fied until the doors were closed.'' Linsey corrected Denham
and stated, ``that's not what said. I said that I would fight
for a union until the doors were closed.'' Denham replied
that Respondent's battle with the Union was over with and
that its concern with her statement had nothing to do with
the Union. Denham then asked Linsey and employee Stiggers
to step outside the room, and they did so. When they were
told to come back in, Denham told Linsey that she was being
discharged. Linsey was given a separation notice which read:Discharged. Malicious statements concerning the com-pany or its products. Last day worked 5-23-90.IV. ANALYSISANDCONCLUSIONS
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the
Board adopted its present test for determining whether an
employer has discharged or otherwise discriminated against
an employee for union activity. Recently, in Kellwood Co.,299 NLRB 1026, 1028 (1990), the Board described the
standard as follows:[T]he General Counsel must make a prima facie show-ing sufficient to support the inference that protected
conduct was a motivating factor in the employer's deci-
sion. Once this is established, the burden shifts to the
employer to demonstrate that the same action wouldhave taken place even in the absence of the protectedconduct.In its endorsement of the Wright Line standard, the Su-preme Court in NLRB v. Transportation Management Corp.,462 U.S. 393 (1983), ``viewed the term `substantial or moti-
vating factor' as interchangeable with the phrase `played a
role.''' In establishing a prima facie case, of course, the Gen-
eral Counsel must establish the existence of protected activ-
ity, knowledge of that activity by the employer, and union
animus. Once the General Counsel establishes a prima facie
case of unlawful conduct, the employer has ``an affirmative
defense in which the employer must demonstrate by a pre-
ponderance of the evidence that the same action would have
taken place even in the absence of protected conduct.''
Roure Bertrand DuPont, Inc., 271 NLRB 443 (1984).As Respondent admits, Linsey was one of the chief unionsupporters. Linsey's prounion activity spanned all Board-con-
ducted elections and continued until her discharge. There is
no question whatever that Linsey's activities on behalf of theUnion were well known to Respondent. The argument in Re-
spondent's posttrial brief that there is no evidence of union
animus is ludicrous. Respondent's union animus is dem-
onstrated conclusively by its admitted violations of Section
8(a)(1) of the Act in Case 26±CA±13235, including threat-
ening employees with plant closure if they selected the
Union, threatening employees with unspecified reprisals and
blacklisting, threatening employees with job loss, and threat-
ening an employee with discharge if the employee continued
to display a union emblem.In a meeting with employees on May 1, 1990, less than3 weeks before Linsey's discharge, Respondent's president
Michael Terry warned employees that he had fought against
the Union, that he was a strong fighter, and that he was
going to keep on fighting. The claim by Respondent's per-
sonnel director Betty Denham that ``I don't discriminate
against any employee because of the Union'' is obviously
self-serving and of no dispositive value. So too is Denham's
testimony about the fact that she once posted a memo asking
for donations for the family of one of Linsey's relatives who
had passed away or that she invited Linsey to participate in
Respondent's prayer breakfast. The issue is not deceased rel-
atives nor pray meetings, but union animus, and Respond-
ent's numerous admitted violations of Section 8(a)(1) firmly
establishes strong union animus against employees for engag-
ing in protected activities.Personnel Director Denham testified that Linsey was dis-charged for violating rule 19 of Respondent's'' Code of Em-
ployee Conduct.'' Rule 19 provides that ``some offenses will
subject an employee to immediate discharge ... unless

management finds extenuating circumstances.'' One of these
offenses is ``making a false, vicious or malicious statement
concerning any employee of the company or its products.''The evidence reflects that before the advent of union activ-ity, Respondent had disciplined an employee only once for
violating rule 19. This occurred in December 1976, more
than 10 years before the union campaign. In March 1989,
after the second Board-conducted election, Respondent sus-
pended an employee pursuant to that rule. That suspension
is the subject of an alleged 8(a)(3) violation in Case 26±CA±
12325. The administrative law judge recommended that the 539TROXEL CO.allegation be dismissed, but counsel for the General Counselhas filed exceptions with the Board on that issue.In a hearing conducted by the Unemployment Compensa-tion Division of the Tennessee Department of Employment
Security, Vice President of Human Resources David Moore,
who testified before me that he made the recommendation to
Denham that she discharge Linsey, testified that he did not
know the definition of ``malicious'' as that word was used
in rule 19 and, hence, he gave no consideration to whether
Linsey's remarks fell within any definition of the word. In
concluding that Linsey should be awarded unemployment
compensation benefits, the Board of Review of the Ten-
nessee Department of Employment Security stated:At the Appeals Tribunal hearing, the employer rep-resentative conceded that he was not aware of any man-
agement discussion about why the claimant's statements
should be considered as malicious before arriving at a
decision to discharge her.[T]he Board of Review finds no evidence that[Linsey's] statements were anything more than casual
remarks, uttered without any particular or specific in-
tent. There is no evidence that they were spiteful,
caused by malice, or that they were intentionally mis-
chievous or harmful. There is no evidence that her re-
marks amounted to a willful and wanton disregard of
the Employer's interests as would be required for a
finding of misconduct connected with work.This decision of the Tennessee Department of EmploymentSecurity is not controlling of any issue before the Board, but
it is nevertheless worthy of consideration. It is revealing that
before the Tennessee Department of Employment Security,
Vice President of Human Resources David Moore admitted
that he and Denham had not discussed how or why Linsey's
statements should be considered ``malicious.'' Before me,
Denham claimed she considered the possibility that Linsey,
in her capacity as inspector, could harm the business rela-
tionship between Respondent and Fisher-Price by allowing
defective parts to pass inspection. Denham was forced to
concede, however, that there was no evidence showing that
Linsey had, at any time, deliberately permitted defective
parts or products to pass inspection, or that Linsey sabotaged
products. Further, Denham admitted that in deciding to dis-
charge Linsey, she did not consider the possibility that Fish-
er-Price might learn of Linsey's remarks. To enhance the ar-
gument regarding its concern about defective parts passing
inspection, Denham testified that Respondent was concerned
about its relationship with Fisher-Price because Respondent
had previously experienced two recalls of car seats for prod-
uct defects. Denham admitted, however, that Linsey's work
was not related to the recalls in any way.In an obvious attempt to lend support to Denham's testi-mony about concern over Linsey's attitude, Moore testified
that he had long considered Linsey to be ``bitter'' toward
Respondent. Moore claimed he had considered Linsey to be
a bitter employee ``through my tenure'' which began in No-
vember 1988.From Denham's and Moore's testimony, Respondentwould have me conclude that because of Linsey's remarks,
it simply could not trust Linsey in the critical position of in-
spector. Even assuming that Linsey's remarks reflect somebitterness toward Respondent, it is clear from their contextthat the bitterness was expressed toward Respondent's work-
ing conditions, i.e., the manner in which Respondent laid off
employees. It goes without saying in the area of labor rela-
tions that an employee may well consider her employer's
working conditions to be abominable yet still take an interest
in performing her job well. It simply does not necessarilyfollow that an employee who expresses some bitterness to-
ward her employer's working conditions is going to inten-
tionally allow defective products to be made or, worse yet,
to sabotage the employer's operation. Moore's and Denham's
assertions to this effect are belied by Linsey's own work
record. In April 1989, Respondent rewarded Linsey with a
cash award for submitting a production-related idea for re-
working Fisher-Price car seats. Further, Linsey's most recent
formal evaluation in March 1990 rated her work satisfactory
in every category, including quality, dependability, safety,
and cooperation. Respondent's asserted concern with
Linsey's work is simply a pretext advanced to make it appear
Respondent had a business justification for terminating her.
I find that counsel for the General Counsel has established
a convincing prima facie case and that Respondent has failed
to prove by a preponderance of the evidence that it would
have discharged Linsey even in the absence of protected con-
duct. I find that Respondent discharged Linsey because of
her activities on behalf of, or sympathy for, the Union, and
Respondent thereby violated Section 8(a)(1) and (3) of the
Act.Even if I were to find that Respondent had established bya preponderance of the evidence that it would have dis-
charged Linsey even in the absence of protected union activ-
ity, I would nevertheless find that the conduct for which she
was discharged, i.e. her comments on May 18, was itself pro-
tected concerted activity within the meaning of the Act, and
her discharge therefore violated Section 8(a)(1) of the Act in
any event. As Linsey left the plant on May 18, she came
upon Supervisor Guss Lofties and employee Charles Valen-
tine who were talking about Respondent's most recent layoff.
Lofties observed that employees had been working long
hours and stated that it was ``low down'' for Respondent to
work employees long hours and then lay them off. To this
comment, Linsey replied, ``I don't care if Fisher-Price don't
order another [car] seat.''It is clear that Lofties, Linsey, and Valentine were engagedin a conversation about Respondent's working conditions. I
disagree with Respondent that simply because Linsey ex-
pressed a personal opinion, she was therefore not engaged in
concerted activity. Although each individual might have ex-
pressed their own opinion, just as they might in a union
meeting, it was the conversation about working conditions
which was concerted. Although Lofties may have been a su-
pervisor, Linsey and Valentine were employees. Employees
engaged in a group conversation about their employer's
working conditions are clearly engaged in the kind of con-
certed activity which the Act was designed to protect.
Linsey's comment that she did not care if Fisher-Price or-
dered another car seat was not so profane, defamatory, or in-
sulting, or so disparaging to the employer, to cause Linsey
to lose the protection of the Act. NLRB v. Electrical WorkersIBEW Local 1229 (Jefferson Standard), 346 U.S. 464 (1953).Accordingly, I find that even if Respondent discharged Lin-
sey solely because of her comments on May 18, and not be- 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Other than the statements of Respondent's president MichaelTerry to employees on May 1, 1990, there is no evidence to suggest
that Linsey's discharge was motivated by her testimony in the pre-
vious Board proceeding. Terry's statements, standing alone, are not
sufficient to warrant an inference that Linsey's discharge resulted
from her testifying, and I shall therefore dismiss the allegation that
Linsey's discharge violated Sec. 8(a)(1) and (4) of the Act.2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3In accordance with our decision in New Horizons for the Re-tarded, 283 NLRB 1173 (1987), interest on and after January 1,1987, shall be computed at the ``short-term Federal rate'' for the un-
derpayment of taxes as set out in the 1986 amendment to 26 U.S.C.
§ 6621. Interest on amounts accrued prior to January 1, 1987 (the
effective date of the 1986 amendment to 26 U.S.C. § 6621), shall
be computed in accordance with Florida Steel Corp., 231 NLRB 651(1977).4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''cause of any prior union activity, Respondent dischargedLinsey in violation of Section 8(a)(1) of the Act.CONCLUSIONSOF
LAW1. Respondent The Troxel Company is, and has been at alltimes material, an employer engaged in commerce within the
meaning of Section 2(6) and (7) of the Act.2. Furniture Workers Division, Local 282, InternationalUnion of Electronic, Electrical, Salaried, Machine and Fur-
niture Workers, AFL±CIO is, and has been at all times mate-
rial, a labor organization within the meaning of Section 2(5)
of the Act.3. Respondent discharged employee Katie Linsey becauseof her activities on behalf of, or support for, the Union; and
Respondent thereby violated Section 8(a)(1) and (3) of the
Act.14. Even if Linsey's discharge was not the result of her ac-tivities on behalf of, or support for, the Union, Respondent
terminated Linsey because of concerted activity protected by
the Act, and Respondent accordingly thereby violated Section
8(a)(1) of the Act.5. The unfair labor practices which Respondent has beenfound to have engaged in, as described above, have a close,
intimate, and substantial relationship to trade, traffic, and
commerce among the several States and tend to lead to labor
disputes burdening and obstructing commerce and the free
flow of commerce within the meaning of Section 2(6) and
(7) of the Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices in violation of Section 8(a)(1) and (3) of
the Act, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, The Troxel Company, Moscow, Ten-nessee, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discharging employees because of their activities onbehalf of, or support for, Furniture Workers Division, Local
282, International Union of Electronic, Electrical, Salaried,
Machine and Furniture Workers, AFL±CIO.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer immediate and full reinstatement to Katie Linseyto her former position or, if that position no longer exists,
to a substantially equivalent position, without prejudice to
her seniority and other rights and privileges.(b) Make whole Katie Linsey for any loss of earnings orother benefits she might have suffered by reason of the dis-
crimination against her by paying her a sum of money equal
to the amount she normally would have earned from the date
of the discrimination to the date of Respondent's offer of re-
instatement, less net interim earnings, with backpay to be
computed in manner proscribed in F. W. Woolworth Co., 90NLRB 289 (1950), plus interest as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).3(c) Remove from its files any reference to the dischargeof Katie Linsey and notify her in writing that this has been
done, and evidence of the unlawful action against her will
not be used as a basis for future personnel actions.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post at its Moscow, Tennessee facility copies of the at-tached notice marked ``Appendix.''4Copies of the notice, onforms provided by the Regional Director for Region 26, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights. 541TROXEL CO.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge employees because of their activi-ties on behalf of, or support for, the Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed you by Section 7 the Act.WEWILL
offer immediate and full reinstatement to KatieLinsey to her former position or, if that position no longerexists, to a substantially equivalent position, without preju-dice to her seniority or any other rights or privileges.WEWILL
make whole Katie Linsey for any loss of earn-ings or other benefits she may have suffered by reason of the
discrimination against her by paying her a sum of money
equal to the amount she normally would have earned from
the date of the discrimination against her to the date of our
offer of reinstatement, less net interim earnings, with appro-
priate interest.WEWILL
remove from our files any reference to the dis-charge of Katie Linsey and notify her in writing that this has
been done, and that evidence of the unlawful action against
her will not be used as the basis for future personnel actions
against her.THETROXELCOMPANY